Exhibit 10.2

 

February 12, 2016

 

Ramesh Kumar, Ph.D.

 

Re:          Voluntary Salary Reduction

 

Dear Dr. Kumar:

 

This letter agreement (the “Letter Agreement”) confirms the recent agreement
between you and Onconova Therapeutics, Inc. (the “Company”) regarding your
compensation from the Company.

 

You and the Company have agreed that for purposes of Sections 3(a) and 4(d)(1),
effective as of January 1, 2016, your “Base Salary,” as defined in the
Employment Agreement between you and the Company, effective July 1, 2015 (the
“Employment Agreement”), shall be reduced from $543,375 to $407,531 (the “Salary
Reduction”).  Notwithstanding the Salary Reduction, for purposes of Sections
3(b), 3(c) and 4(d)(3) of the Employment Agreement, your “Base Salary” shall
continue to be considered $543,375.  You acknowledge and agree that the Salary
Reduction does not constitute Good Reason as such term is defined in the
Employment Agreement.  Except to the extent modified by this Letter Agreement,
the terms of the Employment Agreement shall otherwise remain in full force and
effect.

 

This Letter Agreement does not confer upon you any right to continue in service
with the Company or otherwise interfere with the right of the Company to
terminate your service at any time for any reason.  This Letter Agreement will
be construed in accordance with, and governed by, the laws of the Commonwealth
of Pennsylvania.  This Letter Agreement contains our entire agreement relating
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, discussions and understandings regarding this topic.  This Letter
Agreement may only be changed by an agreement in writing signed by you and the
Company.

 

Your signature below constitutes your written consent to the Salary Reduction.

 

 

Very truly yours,

 

 

 

/s/ Michael Hoffman

 

Michael Hoffman

 

Chairman of the Board

 

AGREED TO AND ACCEPTED:

 

 

/s/ Ramesh Kumar, Ph.D.

 

Ramesh Kumar, Ph.D.

 

 

Date: February 12, 2016

 

1

--------------------------------------------------------------------------------